ORDER OF TEMPORARY SUSPENSION
Pursuant to SCR 3.165, the Inquiry Commission petitions this Court to enter an order temporarily suspending the respondent, Charles Edward King, of Pine Knot, Kentucky, from the practice of law. King was admitted to the practice of law in the Commonwealth on October 25, 1982. In support of its petition, the Inquiry Commission alleges that probable cause exists to believe that King, while acting as Master Commissioner of McCreary County, misappropriated funds held for others. King did not file a response.
Following a careful review of the instant petition, and the supporting exhibits attached thereto, we find that there is probable cause, as required by SCR 3.165(l)(a), to believe that King, in his role as Master Commissioner, misappropriated funds belonging to others and that his conduct “poses a substantial threat of harm” to the public. SCR 3.165(l)(b).
IT IS THEREFORE ORDERED THAT:
1. Charles Edward King is temporarily suspended from the practice of law in the Commonwealth of Kentucky effective the date of this order and until superseded by subsequent order of this Court.
2. Disciplinary proceedings against King shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless already begun or unless King resigns under terms of disbarment.
3. Pursuant to SCR 3.165(5), King shall, within twenty (20) days of the date of this order, notify all clients in writing of his inability to continue to represent them and shall furnish copies of such letters of notice to the Director of the Kentucky Bar Association.'
4. Pursuant to SCR 3.165(6), King shall immediately, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: May 22, 2003.
/s/ Joseph E. Lambert CHIEF JUSTICE